ORDER OF DISMISSAL
This matter having come before the Acting Chief Justice of the Navajo Nation pursuant to Title 7 Section 801 of the Navajo Tribal Code and the undersigned having reviewed the file and being fully advised in the premises, it is ORDERED that the above-captioned appeal is HEREBY DISMISSED on the. grounds that there is no appealable issue of law the Court of Appeals of the Navajo Nation.
The sole issue raised upon appeal is that the Navajo Tribal Court does not have jurisdiction over non-Indians in violation of Title 7 Section 607 and 608 of the Navajo Tribal Code. Jurisdiction is expressly granted in Title 7 Section 609 of the Navajo Tribal Code and the issue which the Court of Appeals is now called upon to decide in the instant matter has already been decided in Thompson v. Frontier Ford, 1 Navajo Reporter 282 (1978), citing Navajo Tribe v. Orlando Helicopter, 1 Navajo Reporter 40 (1972). Under the doctrine of stare decisis, the above-captioned appeal is HEREBY DISMISSED.